NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROSA HERLINDA RUIZ-MENENDEZ,                    No.    13-70747

                  Petitioner,                    Agency No. A072-992-171

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Rosa Herlinda Ruiz-Menendez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reconsider. Mohammed v. Gonzales,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ruiz-Menendez’s motion to

reconsider because she failed to identify any error of fact or law in the BIA’s prior

order. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-70747